  Case 1:18-cv-04202-ENV-RER Document 14 Filed 11/20/18 Page 1 of 13 PageID #: 46




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
CHEIK SY,
                                                 Plaintiffs,
                      v.                                            CASE NO.: 1:18-cv-04202-ENV-RER

ITMAM INC. and AL AHMED a/k/a MOHAMMED
ALAWI a/k/a JOSE FULA,                                              ANSWER
                               Defendants.

----------------------------------------------------------------X


       Defendants ITMAM INC. and AL AHMED (hereinafter referred to as the "Defendants"), by their
attorney, Law Offices of Mitchell S. Segal, P.C., as and for their answer to Plaintiff’s Complaint (the
"Complaint"), deny each and every allegation contained in the Complaint except as admitted or otherwise
qualified herein, and alleges on knowledge with respect to themselves and their own acts and on
information and belief as to all other matters that they:


       1. The Defendants deny the allegations contained in Paragraph “1” of the Complaint.


       2. Paragraph “2” of the Complaint asserts legal conclusions to which no answer is required. To
the extent an answer is required the Defendants aver that Plaintiff seeks the jurisdiction of this Court.



       3. Paragraph “3” of the Complaint asserts legal conclusions to which no answer is required. To
the extent an answer is required the Defendants aver that Plaintiff seeks the jurisdiction of this Court.



       4. Paragraph “4” of the Complaint asserts legal conclusions to which no answer is required. To
the extent an answer is required the Defendants aver that Plaintiff seeks the jurisdiction of this Court.



                                                       PARTIES

       5. The Defendants have no knowledge or information sufficient to form a belief as to the
  Case 1:18-cv-04202-ENV-RER Document 14 Filed 11/20/18 Page 2 of 13 PageID #: 47




truth or falsity of the allegations contained in Paragraph “5” of the Complaint.

      6. The Defendants admit the allegations contained in Paragraph “6” of the Complaint.


      7. The Defendant deny the allegations contained in Paragraph “7” of the Complaint.


      8. The Defendants admit the allegations contained in Paragraph “8” of the Complaint.


      9. The Defendants deny the allegations contained in Paragraph “9” of the Complaint.


      10. The Defendants deny the allegations contained in Paragraph “10” of the Complaint.


      11. The Defendants deny the allegations contained in Paragraph “11” of the Complaint.


      12. The Defendants deny the allegations contained in Paragraph “12” of the Complaint.


      13. The Defendants deny the allegations contained in Paragraph “13” of the Complaint.


      14. The Defendants deny the allegations contained in Paragraph “14” of the Complaint.


      15. The Defendants deny the allegations contained in Paragraph “15” of the Complaint.


      16. The Defendants deny the allegations contained in Paragraph “16” of the Complaint.


                                   FACTUAL ALLEGATIONS


      17. The Defendants deny the allegations contained in Paragraph “17” of the Complaint.


      18. The Defendants deny the allegations contained in Paragraph “18” of the Complaint.
Case 1:18-cv-04202-ENV-RER Document 14 Filed 11/20/18 Page 3 of 13 PageID #: 48




   19. The Defendants deny the allegations contained in Paragraph “19” of the Complaint.


   20. The Defendants deny the allegations contained in Paragraph “20” of the Complaint.


   21. The Defendants deny the allegations contained in Paragraph “21” of the Complaint.


   22. The Defendants deny the allegations contained in Paragraph “22” of the Complaint.


   23. The Defendants deny the allegations contained in Paragraph “23” of the Complaint.


   24. The Defendants deny the allegations contained in Paragraph “24” of the Complaint.


   25. The Defendants deny the allegations contained in Paragraph “25” of the Complaint.


   26. The Defendants deny the allegations contained in Paragraph “26” of the Complaint.


   27. The Defendants deny the allegations contained in Paragraph “27” of the Complaint.


   28. The Defendants deny the allegations contained in Paragraph “28” of the Complaint.


   29. The Defendants deny the allegations contained in Paragraph “29” of the Complaint.


   30. The Defendants deny the allegations contained in Paragraph “30” of the Complaint.


   31. The Defendants deny the allegations contained in Paragraph “31” of the Complaint.


   32. The Defendants deny the allegations contained in Paragraph “32” of the Complaint.
  Case 1:18-cv-04202-ENV-RER Document 14 Filed 11/20/18 Page 4 of 13 PageID #: 49




      33. The Defendants deny the allegations contained in Paragraph “33” of the Complaint.


      34. The Defendants deny the allegations contained in Paragraph “34” of the Complaint.


      35. The Defendants deny the allegations contained in Paragraph “35” of the Complaint.


                                FIRST ALLEGED CAUSE OF ACTION


      36. Defendants repeat and re-allege each and every answer to Paragraphs "l" through "35"
as if fully set forth herein.


      37. The Defendants admit the allegations contained in Paragraph “37” of the Complaint.


      38. The Defendants deny the allegations contained in Paragraph “38” of the Complaint.


      39. The Defendants deny the allegations contained in Paragraph “39” of the Complaint.


      40. The Defendants deny the allegations contained in Paragraph “40” of the Complaint.


      41. The Defendants deny the allegations contained in Paragraph “41” of the Complaint.


                                SECOND ALLEGED CAUSE OF ACTION


      42. Defendants repeat and re-allege each and every answer to Paragraphs "l" through "41"
as if fully set forth herein.


      43. The Defendants admit the allegations contained in Paragraph “43” of the Complaint.


      44. The Defendants deny the allegations contained in Paragraph “44” of the Complaint.
  Case 1:18-cv-04202-ENV-RER Document 14 Filed 11/20/18 Page 5 of 13 PageID #: 50




      45. The Defendants deny the allegations contained in Paragraph “45” of the Complaint.


      46. The Defendants deny the allegations contained in Paragraph “46” of the Complaint.

      47. The Defendants deny the allegations contained in Paragraph “47” of the Complaint.


                                THIRD ALLEGED CAUSE OF ACTION


      48. Defendants repeat and re-allege each and every answer to Paragraphs "l" through "47"
as if fully set forth herein.


      49. The Defendants admit the allegations contained in Paragraph “49” of the Complaint.


      50. The Defendants deny the allegations contained in Paragraph “50” of the Complaint.


      51. The Defendants deny the allegations contained in Paragraph “51” of the Complaint.


      52. The Defendants deny the allegations contained in Paragraph “52” of the Complaint.


      53. The Defendants deny the allegations contained in Paragraph “53” of the Complaint.


      54. The Defendants deny the allegations contained in Paragraph “54” of the Complaint.


                                FOURTH ALLEGED CAUSE OF ACTION


      55. Defendants repeat and re-allege each and every answer to Paragraphs "l" through "54"
as if fully set forth herein.


      56. The Defendants admit the allegations contained in Paragraph “56” of the Complaint.
  Case 1:18-cv-04202-ENV-RER Document 14 Filed 11/20/18 Page 6 of 13 PageID #: 51




      57. The Defendants deny the allegations contained in Paragraph “57” of the Complaint.


      58. The Defendants deny the allegations contained in Paragraph “58” of the Complaint.


      59. The Defendants deny the allegations contained in Paragraph “59” of the Complaint.


      60. The Defendants deny the allegations contained in Paragraph “60” of the Complaint.


      61. The Defendants deny the allegations contained in Paragraph “61” of the Complaint.


                                FIFTH ALLEGED CAUSE OF ACTION


      62.    Defendants repeat and re-allege each and every answer to Paragraphs "l" through "61"
as if fully set forth herein.


      63. The Defendants deny the allegations contained in Paragraph “63” of the Complaint.


      64. The Defendants deny the allegations contained in Paragraph “64” of the Complaint.


      65. The Defendants deny the allegations contained in Paragraph “65” of the Complaint.


      66. The Defendants deny the allegations contained in Paragraph “66” of the Complaint.


      67. The Defendants deny the allegations contained in Paragraph “67” of the Complaint.


                                SIXTH ALLEGED CAUSE OF ACTION


      68. Defendants repeat and re-allege each and every answer to Paragraphs "l" through "67"
as if fully set forth herein.
  Case 1:18-cv-04202-ENV-RER Document 14 Filed 11/20/18 Page 7 of 13 PageID #: 52




      69. The Defendants deny the allegations contained in Paragraph “69” of the Complaint.


      70. The Defendants deny the allegations contained in Paragraph “70” of the Complaint.


                                SEVENTH ALLEGED CAUSE OF ACTION


      71. Defendants repeat and re-allege each and every answer to Paragraphs "l" through "70"
as if fully set forth herein.


      72. The Defendants deny the allegations contained in Paragraph “72” of the Complaint.


      73. The Defendants deny the allegations contained in Paragraph “73” of the Complaint.


                                EIGHTH ALLEGED CAUSE OF ACTION


      74. Defendants repeat and re-allege each and every answer to Paragraphs "l" through "73"
as if fully set forth herein.


      75. The Defendants deny the allegations contained in Paragraph “75” of the Complaint.


      76. The Defendants deny the allegations contained in Paragraph “76” of the Complaint.


      77. The Defendants deny the allegations contained in Paragraph “77” of the Complaint.


      78. The Defendants deny the allegations contained in Paragraph “78” of the Complaint.


      79. The Defendants deny the allegations contained in Paragraph “79” of the Complaint.


       80. The Defendants deny the allegations contained in Paragraph “80” of the Complaint.
  Case 1:18-cv-04202-ENV-RER Document 14 Filed 11/20/18 Page 8 of 13 PageID #: 53




       81. The Defendants deny the allegations contained in Paragraph “81” of the Complaint.


      82. The Defendants deny the allegations contained in Paragraph “82” of the Complaint.


                                NINTH ALLEGED CAUSE OF ACTION


      83. Defendants repeat and re-allege each and every answer to Paragraphs "l" through "82"
as if fully set forth herein.


      84. The Defendants deny the allegations contained in Paragraph “84” of the Complaint.


      85. The Defendants deny the allegations contained in Paragraph “85” of the Complaint.


      86. The Defendants deny the allegations contained in Paragraph “86” of the Complaint.


      87. The Defendants deny the allegations contained in Paragraph “87” of the Complaint.


      88. Defendants deny all statements and allegations contained therein, including any claim for
relief set forth in Plaintiff’s "WHEREFORE" clause in the Complaint.


                                   ADDITIONAL AVERMENTS


      89. Defendants deny all claims and allegations in the Complaint not unequivocally
admitted herein.


                                    AFFIRMATIVE DEFENSES


      90. Without assuming a burden as to any of the following Affirmative Defenses where the
  Case 1:18-cv-04202-ENV-RER Document 14 Filed 11/20/18 Page 9 of 13 PageID #: 54




law does not impose such a burden, Defendants assert the following Affirmative Defenses.


                          AS AND FOR A FIRST AFFIRMATIVE DEFENSE


      91. The Complaint, in whole or in part, fails to state a claim upon which relief can be
granted.


                          AS AND FOR A SECOND AFFIRMATIVE DEFENSE


      92. Plaintiff has received payment of all sums which may have been due under the Fair
Labor Standard Act ("FLSA") and the New York Labor Law ("NYLL") and their respective regulations.


                      AS AND FOR A THIRD AFFIRMATIVE DEFENSE


      93. Plaintiff is guilty of laches which bar certain of their claims.


                          AS AND FOR A FOURTH AFFIRMATIVE DEFENSE


      94. Plaintiff is guilty of unclean hands which bar certain of their claims.


                          AS AND FOR A FIFTH AFFIRMATIVE DEFENSE


      95. Without conceding the burden of proof on such issue, at all times, Defendants acted
lawfully and in good faith and in a non-reckless manner and, although they deny the allegations of
unlawful conduct as set forth in the Complaint, they had reasonable grounds for believing that the
acts or omissions alleged in the Complaint were not violative of the FLSA and the NYLL and their
respective regulations.
 Case 1:18-cv-04202-ENV-RER Document 14 Filed 11/20/18 Page 10 of 13 PageID #: 55




                          AS AND FOR A SIXTH AFFIRMATIVE DEFENSE


         96. Defendants acted in good faith in conformity with and in reliance on written administrative
regulations, orders, rulings, approvals and/or interpretations of the United States and New York State
Department of Labor.


                        AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE


         97. Plaintiff’s claims are barred, in whole or in part, by the de minimis doctrine.


                        AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE


         98. The Plaintiff’s claims are barred to the extent that Plaintiff has failed to mitigate their
damages or otherwise avoid harm.


                        AS AND FOR A NINTH AFFIRMATIVE DEFENSE


     99. Plaintiff’s claims are barred or should be reduced, in whole or in part, by exclusions,
exceptions, credits, recoupment or offsets permissible under the FLSA and NYLL.


                         AS AND FOR A TENTH AFFIRMATIVE DEFENSE


         100. Assuming, arguendo, that Plaintiff is entitled to any compensation for overtime, any time
spent in any preliminary or postliminary activities by Plaintiff must be excluded from compensable
hours.
 Case 1:18-cv-04202-ENV-RER Document 14 Filed 11/20/18 Page 11 of 13 PageID #: 56




                   AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE


      101. The Complaint is barred, in whole or in part, pursuant, inter alia, to the Portal-to- Portal Act
and the FLSA.


                     AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE


      102. Neither the Complaint nor any of its causes of action states a claim upon which an award of
attorneys' fees may be assessed against Defendants.


                  AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE


      103.   Defendants reserve the right to present evidence, if such evidence exists, demonstrating
that Plaintiff engaged in misconduct of such severity that the Plaintiff would has been terminated if
Defendants had known of the misconduct at the time it took place, thereby barring any claim for
damages and/or other relief on behalf of the Plaintiff after that date.


                      AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE


      104. To the extent that Plaintiff’s claims are barred in whole or in part by the applicable statute of

limitations, Defendants assert that defense.


                      AS AND FOR A FIFTEENTH AFFIRMATIVE DEFENSE


      105.    Defendants are not an Employer covered by the FLSA and/or the NYLL.
 Case 1:18-cv-04202-ENV-RER Document 14 Filed 11/20/18 Page 12 of 13 PageID #: 57




                    AS AND FOR A SIXTEENTH AFFIRMATIVE DEFENSE


      106. Plaintiff’s claims are barred, in whole or in part, by the doctrine of waiver and/or estoppel.


                 AS AND FOR A SEVENTEENTH AFFIRMATIVE DEFENSE


     107. Plaintiff cannot establish a willful violation under either the FLSA and/or NYLL.



                    AS AND FOR AN EIGHTEENTH AFFIRMATIVE DEFENSE


      108. Plaintiff has named us as an improper Defendants as we are not an “Employer” under the

FLSA and the NYLL.


                   AS AND FOR A NINETEENTH AFFIRMATIVE DEFENSE


      109. The Defendants are not a “covered enterprise” under the FLSA and as such the Plaintiff

has no claims under the FLSA.



                 AS AND FOR A TWENTIETH AFFIRMATIVE DEFENSE

      110. In addition to the foregoing defenses, Defendants retain the right to amend his Answer to

raise additional affirmative and other defenses as those defenses becomes known during this litigation.


                                      JURY DEMAND
      111. Defendants demand a trial by jury.


      WHEREFORE, Defendants respectfully request a judgment,


         1. Dismissing the Complaint in its entirety, with prejudice;
 Case 1:18-cv-04202-ENV-RER Document 14 Filed 11/20/18 Page 13 of 13 PageID #: 58




         2. Denying each and every demand, claim and prayer for relief contained in Plaintiff’s
Complaint;
         3. Awarding Defendants reasonable attorney fees and costs incurred in defending against
this meritless action, and
         4. For such other and further relief as to this Court deems just and proper.


Dated: Great Neck, New York
       November 20, 2018



                                            LAW OFFICES OF MITCHELL S. SEGAL, P.C.
                                            By: /s/ Mitchell S. Segal
                                            Mitchell S. Segal, Esq. (MS4878)
                                            Attorney for Defendants
                                            1010 Northern Boulevard, Suite 208
                                            Great Neck, New York 11021
                                            Ph (516) 415-0100
                                            Fx (516) 706-6631
                                            msegal@segallegal.com


   To: Nicole Grunfeld, Esq.
       Katz Melinger PLLC
       280 Madison Avenue
       New York, New York 10016
       Tel: (212) 460-0047
       ndgrunfeld@katzmelinger.com
       Attorney for Plaintiff
